DETAILED ACTION
	Claims 1-25 are presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 12/11/17.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-25 (either directly or indirectly via dependency) use the term JTAG. It would appear the Applicants are claiming a standard for boundary scan by using the acronym JTAG. However, JTAG is not a standard at all, but stands for Joint Test Action Group which is the group that came up with the idea for standardizing the interface, not 

1149.1 - IEEE Standard Test Access Port and Boundary-Scan Architecture

1149.4 - IEEE Standard for a Mixed-Signal Test Bus

1149.5 - IEEE Standard for Module Test and Maintenance Bus (MTM-Bus) Protocol
 
1149.6 - IEEE Standard for Boundary-Scan Testing of Advanced Digital Networks
 
1149.7 - IEEE Standard for Reduced-Pin and Enhanced-Functionality Test Access Port and Boundary-Scan Architecture

1149.8.1 - IEEE Standard for Boundary-Scan-Based Stimulus of Interconnections to Passive and/or Active Components

1149.10 - IEEE Standard for High-Speed Test Access Port and On-Chip Distribution Architecture



The year should be present to designate the year of the standard because standards are subject to changes and updates. For example, Boundary-Scan standard 
	The present specification only mentions the IEEE 1149.7 standard specifically, however in the context of the specification it would seem that applicant is attempting to claim the circuit specifications in the IEEE 1149.1 standard. Therefore the use of the term JTAG does not particularly point out and distinctly claim the subject matter which the applicant is seeking protection. Clarification is required for a proper understanding and comparison of the claimed invention with the prior arts, as such these claims will not be considered with respect to the prior arts. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Gomez, US Patent 7,017,081 teaches the host processor includes a JTAG interpreter and a host side JTAG driver. A target device includes a target side JTAG driver. The interpreter processes and translates JTAG design files. The host side JTAG driver generates messages for the target side JTAG driver based on the translation.
	Glass, US Patent 7,003,698 teaches a debug events to be sensed by the local event detection and selection unit may be run-time programmable in order to meet specific debug needs. This may be accomplished using JTAG (Joint Test Action Group, IEEE 1149.1) accesses and/or software accesses to dedicated device debug configuration registers (clm 15).

	George, US 2006/0193260 teaches a method to control a flow of data packets on a protocol controller of a JTAG interface, comprising: providing a packet processor engine to interpret the packets from a packet memory, and to perform switching between packet chains in response to events.
Pyeon et al. US 2008/0080492 teach a serial packet interpreter for interpreting the serial packet-basis commands to provide interpreted packet commands and for further interpreting the interpreted packet commands to provide.
T. Fryza, "The understanding of communication packets structure for microcontrollers debugging," 2008 18th International Conference Radioelektronika, Prague, Czech Republic, 2008, pp. 1-4. This paper teaches describes a communication protocol between master PC and slave emulator for the programming and debugging of AVR microcontrollers. The JTAGICE mkII debugging device is used. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA H BRITT whose telephone number is (571)272-3815.  The examiner can normally be reached on Monday - Thursday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CYNTHIA H. BRITT
Primary Examiner
Art Unit 2111



/CYNTHIA BRITT/           Primary Examiner, Art Unit 2111